Citation Nr: 0321962	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for rheumatoid 
arthritis of multiple joints including the back, neck, and 
bilateral knees.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and peripheral neuropathy, to include as due 
to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In April 2001, the Board remanded this 
claim to the RO for additional development.

The Board addresses the issue of entitlement to service 
connection for hypertension in the Remand section of this 
decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of 
those claims.

2.  Clear and unmistakable evidence indicates that the 
veteran's headaches existed prior to service and that the 
veteran's headaches were not aggravated by service; there is 
no competent evidence of record which demonstrates that the 
veteran's headaches increased in disability in service or are 
otherwise etiologically related to his military service.

3.  The veteran does not currently have rheumatoid arthritis 
of any joint.  

4.  The veteran's bilateral carpal tunnel syndrome is not 
related to his period of active service.  

5.  The veteran did not manifest acute or subacute peripheral 
neuropathy within weeks or months of his exposure to an 
herbicide agent, and there is no competent medical evidence 
of record relating peripheral neuropathy to any incident of 
the veteran's military service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2002). 

2.  Rheumatoid arthritis of multiple joints, including the 
back, neck, and bilateral knees, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002). 

3.  Bilateral carpal tunnel syndrome and peripheral 
neuropathy were not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A 
§§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for migraine headaches, 
rheumatoid arthritis of multiple joints including the back, 
neck, and bilateral knees, bilateral carpal tunnel syndrome 
and peripheral neuropathy.  In a rating decision dated June 
1999, the RO denied the veteran entitlement to these 
benefits, and thereafter, the veteran appealed the RO's 
decision to the Board.  

I.  Development of Claims

While the appeal was pending, specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the need for a 
claimant to submit a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The law was made applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment of the VCAA, and which were not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).  Further, during the pendency of 
this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a Remand issued in 
April 2001 and a letter dated May 2001, the Board and the RO, 
respectively, notified the veteran of the change in the law 
and indicated that it was developing and would reconsider his 
claims pursuant to that law.  As explained below, thereafter, 
the RO indeed took action consistent with the notification 
and assistance provisions of the VCAA and then, in a 
supplemental statement of the case issued in January 2003, 
reconsidered the veteran's claims pursuant to the VCAA.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  For 
instance, in its May 2001 letter, the RO informed the veteran 
that he needed to submit medical evidence establishing that 
he had a current disability that resulted from an in-service 
injury or disease.  The RO requested the veteran to identify 
the names and addresses of all pertinent treatment providers 
and to complete and return the enclosed forms to permit 
release of his treatment records to VA.  The RO indicated 
that it would make reasonable efforts to get these records.  
The RO also offered assistance providing a medical 
examination, or securing a medical opinion.  The RO indicated 
that, despite its assistance, it was ultimately the veteran's 
responsibility to submit evidence in support of his claims.  

In addition, in a rating decision dated June 1999, a letter 
notifying the veteran of that decision, a statement of the 
case issued in September 1999, and a supplemental statement 
of the case issued in January 2003, the RO informed the 
veteran of the reasons for which his claims had been denied 
and of the evidence still needed to substantiate his claims, 
notified him of all regulations pertinent to his claims, 
including those involving VA's duties to notify and assist, 
and provided him an opportunity to submit additional evidence 
and to present additional argument, including in the form of 
hearing testimony, in support of his claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  Specifically, the 
RO obtained and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including VA and private treatment records.  In addition, the 
RO developed the medical evidence to the extent necessary to 
decide equitably the veteran's claims.  In November 2001, 
December 2001 and March 2002, the RO afforded the veteran VA 
examinations, during which examiners discussed the etiology 
of the disorders at issue in this appeal.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of the claims, the Board may now proceeding in 
adjudicating these claims on their merits.

II.  Analysis of Claims

The veteran seeks service connection for migraine headaches, 
rheumatoid arthritis, bilateral carpal tunnel syndrome and 
peripheral neuropathy.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will also be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2002).  In this regard, the Board notes that, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3) (West 2002). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
The term acute or subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).  More 
specifically, ongoing studies by the National Academy of 
Sciences (NAS) have determined, in pertinent part, that there 
is a positive association between Agent Orange exposure and 
acute and subacute peripheral neuropathy and that the 
evidence was against an association between Agent Orange 
exposure and chronic persistent peripheral neuropathy.  See 
Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003).   

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

A.  Migraine Headaches

In written statements submitted in support of this appeal and 
during a hearing held by videoconference before the 
undersigned in April 2000, the veteran asserted that his 
headaches initially manifested in service.  He also asserted 
that, following discharge, in 1977, the same type of 
headaches manifested.  Since then, he has allegedly continued 
to experience headaches lasting six to eight weeks every two 
to three years.  The veteran contended that his headaches 
might be aggravated by his service-connected PTSD.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002).  

In this case, no examiner noted headaches at the time of the 
veteran's entrance into the service.  However, there is clear 
and unmistakable evidence of record demonstrating that the 
veteran's headaches existed prior thereto and were not 
aggravated by service such that the presumption of soundness 
is rebutted.  See VAOPGCPREC 3-2003.  This evidence consists 
of: (1) service medical records, which show that, in April 
1968, the veteran reported that he had had recurrent 
headaches for one and a half weeks similar to childhood 
episodes, and an examiner noted that, as a child, the veteran 
had been hit in the head with a rock; and (2) a report of VA 
neurological examination conducted in March 2000, during 
which an examiner found, based on a review of the record, 
including service medical records, that the veteran's 
headaches preexisted service.  

Further, the Board finds in this case that clear and 
unmistakable evidence demonstrates that the veteran's 
headaches were not aggravated in service.  Rather, by his own 
admission made in April 1968, he experienced multiple 
episodes of headaches prior to service and experienced only 
one episode of headaches in service.  Moreover, his in-
service episode was similar, rather than worse, than the 
episodes experienced during childhood.  On discharge 
examination conducted in August 1968, the veteran did not 
report headaches and the examiner noted a normal neurologic 
examination.  Thus, the Board finds that the presumption of 
soundness on entrance has been rebutted in this case.

The Board notes further, that a preexisting disease will be 
presumed to have been aggravated by military service when 
there has been an increase in the disability during service 
beyond its natural progress.  38 C.F.R. § 3.306(a) (2002).  
This presumption can only be rebutted by clear and 
unmistakable evidence that the increase in severity was due 
to the natural progression of the disease.  In the absence of 
such evidence, service connection may be granted.  38 C.F.R. 
§ 3.306(b).  For the reasons set forth above, the Board finds 
that the veteran, and indeed the record on appeal, has not 
demonstrated that his preexisting headaches increased in 
disability during service.  As such, the Board finds that any 
presumption of aggravation that attaches to this case is 
necessarily rebutted.  See VAOPGCPREC 3-2003.    

According to VA and private treatment records, since 1985, 
the veteran has received treatment for headaches 
characterized as migraine and cluster.  Only one examiner has 
addressed the etiology of these headaches.  This occurred in 
December 2001 and March 2002, during VA neurological 
disorders examinations.  On these dates, an examiner noted 
the veteran's in-service episode of headaches and post-
service history of headache treatment, diagnosed cluster 
headaches, and concluded that the headaches were not likely 
to be related to the veteran's military service.  

The veteran has submitted no evidence, other than his own 
assertions, refuting the examiner's conclusion and 
establishing that his headaches are related to service or his 
service-connected PTSD.  Unfortunately, the veteran's 
assertions, alone, may not be considered competent evidence 
of the necessary nexus between a current disability and 
service, or a service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Based on the foregoing, the Board finds that the veteran's 
headaches are not related to his period of active service or 
a service-connected disability, but rather, preexisted 
service and did not increase in disability therein.  

B.  Rheumatoid Arthritis

In written statements submitted in support of this appeal and 
during the April 2000 hearing, the veteran contended that he 
developed rheumatoid arthritis after spending so much time in 
service lifting heavy objects.  He explained that his duties 
as a five-ton truckdriver required such lifting when stocking 
guns and shells. 

During the veteran's period of active service from August 
1966 to August 1968, the veteran did not express any 
musculoskeletal complaints and no examiner diagnosed 
rheumatoid arthritis.  On discharge examination conducted in 
August 1968, the examiner noted normal upper extremities, 
feet, lower extremities, and spine examinations. 

Following discharge, in the 1990s, the veteran began to seek 
treatment for musculoskeletal complaints.  His treatment 
became more regular in 1996, after he suffered a back and 
neck injury when he fell off a scaffold.  During this time 
period, VA and private examiners diagnosed the veteran with 
multiple types of arthritis.  One private physician noted 
that the veteran had rheumatoid arthritis, but when a 
rheumatologist later evaluated the veteran, he did not 
confirm this diagnosis.  Moreover, during a VA joints 
examination conducted in November 2001, an examiner 
specifically ruled out that disease.  He noted that a private 
physician had suggested that the veteran's arthritis was 
rheumatoid, and that a subsequent rheumatoid factor turned 
out to be negative.  He concluded that the veteran's 
diagnosis of rheumatoid arthritis was ruled out on many 
occasions based on thorough laboratory evaluation and 
specialist examinations.  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence, other than his 
own assertions, establishing the presence of rheumatoid 
arthritis, and as previously indicated, these assertions, 
alone, may not be considered a competent diagnosis of a 
current disability.  Espiritu, 2 Vet. App. at 494-95.  Based 
on the foregoing, the Board finds that the veteran does not 
currently have rheumatoid arthritis of any joint.  

C.  Bilateral Carpal Tunnel Syndrome & Peripheral Neuropathy

In written statements submitted in support of this appeal and 
during the April 2000 hearing, the veteran contended that he 
developed carpal tunnel syndrome and peripheral neuropathy in 
service doing the same work that caused his rheumatoid 
arthritis.   

During active service, the veteran did not express any 
musculoskeletal complaints related to his wrists or hands and 
no examiner diagnosed carpal tunnel syndrome or peripheral 
neuropathy.  On discharge examination conducted in August 
1968, the examiner noted a normal neurologic examination. 

Following discharge, in the 1990s, the veteran began to 
complain of swollen and painful hands and VA and private 
examiners diagnosed both bilateral carpal tunnel syndrome and 
sensory/motor peripheral neuropathy.  Since then, however, an 
examiner has reviewed the claims file and discussed the 
presence and etiology of such disorders.  This occurred in 
November 2001, December 2001 and March 2002, during VA joints 
and neurological disorders examination.  On those dates, 
examiners confirmed bilateral carpal tunnel syndrome.  One 
examiner indicated that, if further testing revealed 
peripheral neuropathy, it was unlikely to be related to 
exposure to herbicide agents.  During the last examination, 
an examiner noted a lack of evidence of hand numbness and 
pain in service and concluded that the veteran's carpal 
tunnel syndrome was not related to the veteran's period of 
active service.  He also found that, on testing, there was no 
electrophysiological or clinical evidence of generalized 
sensory neuropathy.  

Again, the veteran has submitted no evidence, other than his 
own assertions, refuting the examiner's conclusions that the 
veteran's bilateral carpal tunnel syndrome is not related to 
his period of active service and that the veteran does not 
currently have peripheral neuropathy.  These assertions, 
alone, are insufficient to establish the necessary nexus 
between a current disability and service and to diagnose a 
current disability.  Espiritu, 2 Vet. App. at 494-95.  Based 
on the foregoing, the Board finds that the veteran's 
bilateral carpal tunnel syndrome is not related to his period 
of active service.  The Board also finds that, even though 
the veteran was diagnosed with peripheral neuropathy in the 
1990s, there is no evidence of record establishing that the 
veteran had that same disease within weeks or months of his 
exposure to an herbicide agent and that that disease resolved 
within two years of the date of onset, or that a chronic 
peripheral neuropathy is otherwise related to the veteran's 
military service.

D.  Conclusion

In light of the foregoing findings, the Board concludes that 
migraine headaches were not incurred in or aggravated by 
service, and that rheumatoid arthritis of multiple joints, 
including the back, neck, and bilateral knees, bilateral 
carpal tunnel syndrome and peripheral neuropathy were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for migraine 
headaches, rheumatoid arthritis of multiple joints, including 
the back, neck, and bilateral knees, and bilateral carpal 
tunnel syndrome and peripheral neuropathy, to include as due 
to exposure to Agent Orange.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in resolution of these claims and these 
claims must be denied. 


ORDER

Service connection for migraine headaches is denied.

Service connection for rheumatoid arthritis of multiple 
joints, including the back, neck, and bilateral knees, is 
denied.

Service connection for bilateral carpal tunnel syndrome and 
peripheral neuropathy, to include as due to exposure to Agent 
Orange, is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for hypertension.  Additional development is 
necessary before the Board can decide this particular claim.  

In its April 2001 Remand, the Board instructed the RO to 
afford the veteran a VA examination of his hypertension.  The 
Board also instructed the RO to advise the examiner who 
conducted the examination to review the claims file and offer 
an opinion as to whether the veteran's hypertension was 
incurred in or aggravated by service.  The RO complied with 
the Board's instructions, but during the examination, the 
examiner did not review the veteran's service medical 
records.  Instead, he based an opinion that the veteran's 
hypertension was not related to service on a finding that 
there was no evidence of hypertension in service.  Given that 
the veteran's service medical records clearly include at 
least one diagnosis of hypertension, the Board believes that 
the RO should seek another medical opinion, which is based on 
a complete review of the veteran's claims file.

This case is REMANDED for the following development:

1.  The RO should either return the case 
to the November 2001 examiner, if 
available, or to another appropriate 
specialist for an opinion as to the 
etiology of the veteran's hypertension.  
The RO should direct the examiner to 
indicate in his report that he reviewed 
the veteran's claims file, including all 
service medical records.  Following a 
thorough review, the examiner should 
indicate whether the veteran has 
hypertension, and if so, whether that 
disease is at least as likely as not 
related to the veteran's period of active 
service, including documented diagnoses 
of hypertension, or to his service-
connected post-traumatic stress disorder.  
If the examiner determines that the 
veteran's hypertension preexisted 
service, he should then opine whether 
that disease increased in disability 
beyond its natural progression therein.  
The examiner must base his opinion, in 
part, on the contemporaneous evidence of 
record, and on detailed rationale, with 
specific references to the record.    

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

